Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is the Final Office Action for application number 16/096,495 FASTENING DEVICE AND METHOD FOR FASTENING AT LEAST ONE SENSOR TO A RAILWAY RAIL filed on 10/25/2018.  Claims 11-20 are pending.  This Final Office Action is in response to applicant’s reply dated 6/16/2022. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.

	 
Claim Rejections - 35 USC § 103
Claims 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Publication No. 2006/0289666 to Sheriff et al. and in view of United States Patent No. 1408301 to Jeter.
With regards to claim 11, Sheriff et al. teaches a fastening device (10) for fastening at least one sensor (40) to a railway rail (10, 12, 16), however does not teach the specifics of the fastening device.  
Jeter teaches a fastening device for holding an item (8) to a beam (7).  It would have been obvious from one of ordinary skill in the art at the time of the invention, that this fastening device could be used for holding an item to a rail, in that the fastening device is designed to hold an item on an elongate structure and is adjustable.  
Jeter teaches a fastening device having at least one crossbeam element (12), and at least two clamping bows (10) movably connected to the crossbeam element for moving the fastening device from an assembly and transport position into a fastening position; at least two mutually opposite clamping regions (16, 23) connected to at least one of the at least two clamping bows, the at least two mutually opposite clamping regions being configured to receive the at least one item (8)  and at least a part of the a beam therebetween; and at least one clamping device (16, 23) connected to at least one of the at least two clamping bows for applying a clamping force between the at least two mutually opposite clamping regions for fixing the item to the beam. 
With regards to claim 12, Jeter shows it to be obvious that the at least two clamping bows do not contact the railway rail when fastening the item/sensor. 
With regards to claim 13, Jeter shows it to be obvious wherein the at least one clamping device has at least one clamping bolt (20, 18).
	With regards to claim 14, Jeter shows it to be obvious that wherein the at least one clamping device includes a plurality of clamping devices. 
	With regards to claim 15, Jeter shows it to be obvious that the clamping devices are disposed in oppositely located pairs and form the clamping regions. (See Figure 2).
	With regards to claim 16, Jeter shows it to be obvious that at least one adapter (head of screw element) element to be disposed between the railway rail and the sensor. 
	With regards to claim 17, it is obvious from the combination that and from Sheriff et al. that to fasten at least one sensor to be fastened to a railway rail.
With regards to claim 18, it is obvious from the combination to have has the method having the following steps positioning the at least one sensor at the railway rail 
initially configuring a fastening device in an assembly and transport position and placing the fastening device at least partially underneath a rail foot of the railway rail; then configuring the fastening device in a fastening position; and then clamping the at least the at least one sensor and the railway rail together. 
With regards to claim 19, it is obvious from the combination to have has the method having the following steps, which further comprises carrying out the step of placing the fastening device at least partially underneath the rail foot without contacting the rail foot.
 With regards to claim 20, it is obvious from the combination to have the method of placing at least one adapter element between the at least one sensor and the railway rail before carrying out the clamping step.   

Response to Arguments
	The applicant’s argument has argued that the combination of Sheriff et al and Jeter do not meet the claim limitations because the combination fails to disclose or suggest “at least one crossbeam element; “fastening at least one sensor to a railway rail; “mutually opposite clamping regions being configured to receive the at least one sensor.  Further arguing that the device disclosed in Sheriff et al. is a transducer and therefore is not considered a sensor. (See Remarks pages 2 and 3). This argument is not persuasive   because the sensor is not positively recited by claim 11, but more of a suggestion of function for the claimed clamping device. It recites, “configured to receive at least one sensor”. Also, a person of ordinary skill in the art would understand that a transducer is of a similar size and shape to a sensor housing and since no specific function of the sensor is claimed, that a clamping device which holds a transducer to a railway rail may also hold a sensor.  

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  Any inquiry concerning this communication should be directed to Amy J. Sterling at telephone number 571-272-6823 or to Supervisor Jonathan Liu at 571-272-8227, if the examiner cannot be reached.  The fax machine number for the Technology center is  571-273-8300 (formal amendments) or 571-273-6823 (informal communications only).  Any inquiry of a general nature or relating to the status of this application should be directed to the Technology Center receptionist at 571-272-3600.    


/AMY J. STERLING/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        7/11/22